 1                                                                   FILED
 2
                                                                     NOV 21 2018
 3
                                                              CLERK. US. DIST~ICT COURT
                                                            SOUTHERN DiSTR,Cl Of' CALIFORNIA
 4                                                          BYfYv'                  DEPUTY
                                                                ,
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   KENNETH J. MOSER, individually, and            Case No.: l 7cvl 127-WQH(KSC)
     on behalf of all others similarly situated,
12
                      Plaintiff,                    ORDER RE JOINT MOTION FOR
13                                                  DETERMINATION OF DISCOVERY
     v.                                             DISPUTE RE: PLAINTIFF'S
14
     HEALTH INSURANCE                               INTERROGATORIES AND
15                                                  DOCUMENT REQUESTS TO
     INNOVATIONS, INC., a Delaware
16   corporation, et al.,                           DEFENDANT HEALTH
                                                    INSURANCE INNOVATIONS, INC.
17                                                  ("Hll'')
                       Defendants.
18
                                                    [Doc. No. 84.]
19
20    AND RELATED COUNTERCLAIMS.

21
22
23         Before the Court is the parties' Joint Motion for Determination of Discovery
24   Dispute. [Doc. No. 84.] In the Joint Motion, plaintiff seeks an order compelling defendant
25   Health Insurance Innovations, Inc. ("HII") to provide further, substantive responses to
26   certain document requests and interrogatories. HII has objected to these written discovery
27   requests on various grounds. [Doc. No. 84, at pp. 3-29.] For the reasons outlined more
28


                                                                                17cvl 127-WQH(KSC)
1 fully below, the Court finds that plaintiff's request for an order compelling HII to provide
2    further responses to certain interrogatories and document requests must be DENIED.
3                                           Background
4    I.    The First Amended Complaint.
5          The original class action Complaint was filed on June 5, 2017. [Doc. No. 1.]
6    Plaintiff then filed a First Amended Complaint on June 7, 2017. [Doc. No. 3.] The First
7    Amended Complaint includes two causes of action for violations of the Telephone
 8   Consumer Protection Act ("TCPA"). [Doc. No. 3, at pp. 29-31.] In the first cause of
9    action, plaintiff alleges that defendants violated the TCPA by making multiple,
10   unauthorized calls to his cellular telephone using an automatic dialing system or artificial,
11   pre-recorded voice starting on January 28, 2015. [Doc. No. 3, at p. 30.] The second cause
12   of action alleges that defendants violated the TCPA by making multiple, unauthorized
13   telephone calls to plaintiff's residential telephone line using an artificial or pre-recorded
14   voice to deliver a message beginning on January 28, 2015. [Doc. No. 3, at p. 31.]
15         According to the First Amended Complaint, defendant Health Insurance
16   Innovations, Inc. (Hll) is the "principle actor in a scheme to sell short term non-Affordable
17   Care Act compliant medical insurance plans and other low quality insurance related
18   services through fraud and deceit." [Doc. No. 3, at p. 5.] The scheme allegedly begins
19   when agents under contract to HlI make cold calls to consumers using an automatic dialing
20   system and a pre-recorded message. During the pre-recorded message, the consumer can
21   respond to prompts, such as "press l." [Doc. No. 3, at p. 6.] The consumer will then be
22   connected with a sales person "who will aggressively and deceitfully attempt to sell the
23    [insurance] bundle." [Doc. No. 3, at pp. 6-7.] Although the First Amended Complaint
24   explains that state regulators are involved in policing these practices, the autodialed/pre-
25   recorded calls to cellular telephones and residential lines are also actionable because they
26   violate the TCPA. [Doc. No. 3, at pp. 8-9.]
27          Plaintiff used a spreadsheet to make a log of all of the autodialed/pre-recorded sales
28    calls he received and attached it as Exhibit 1 to the First Amended Complaint. The
                                                   2
                                                                                 17cvl 127-WQH(KSC)
1 spreadsheet shows the dates and times of the calls and the associated caller identification
2    information. [Doc. No. 3, at p. 9.] The First Amended Complaint also includes a fairly
3    detailed summary of the calls. For example, the First Amended Complaint alleges that
4    plaintiff received fifteen autodialed, pre-recorded calls to his cellular telephones and his
5 · resident.ial line from defendant Helping Hand during the period April 6, 2017 through
6 May 10, 2017. [Doc. No. 3, at pp. 9-13.]
7          Plaintiff also alleges in the First Amended Complaint that he received thirty-two
 8 autodialed, pre-recorded calls from defendant Nationwide Health Advisors between
9    April 6, 2017 and May 10, 2017. During at least one of these calls, plaintiff "feigned
10   interest to determine the true identity of the caller" and was connected to a live sales
11   representative. [Doc. No. 3, at p. 11.] He then "had to fake buying a policy since the caller
12   would never identify his company ...." [Doc. No. 3, at p. 12.] After signing up for an
13   insurance plan to determine the identity of the parties responsible for the autodialed calls,
14   plaintiff received an e-mail from defendant Hll. A copy of the e-mail is attached as Exhibit
15   6 to the First Amended Complaint. [Doc. No. 3, at pp. 18-19; Doc. No. 3-3, at pp. 1-2
16   (Exhibit 6).] Plaintiff believes he has been receiving calls from the defendants in violation
17   of the TCPA since "early 2015," but he has not documented all of the calls, so some of the
18   specific dates and times of calls are unknown without the aid of discovery. [Doc. No. 3, at
19   p. 13.] On June 27, 2014, in a separate case, plaintiff sued defendants HII and Unified Life
20   Insurance Company, but the action was later settled. [Doc. No. 3, at p. 19.] A copy of the
21   settlement is attached as Exhibit 8 to the First Amended Complaint. [Doc. No. 3-8 (Exhibit
22   8).] The First Amended Complaint also alleges there are a number of outstanding "junk
23   call complaints" against the defendants. [Doc. No. 3, at pp. 20-21.]
24          The class allegations section of the First Amended Complaint indicates that plaintiff
25   plans to seek certification of two sub-classes of plaintiffs: (1) those who have received
26   unauthorized, auto-dialed calls on their cellular telephones from defendants since
27   January 28, 2015; and (2) those who have received unauthorized, auto-dialed calls on the
28   residential telephone lines since January 28, 2015. [Doc. No. 3, at p. 25.]
                                                   3
                                                                                   17cvl127-WQH(KSC)
1 II.      Representations bv HI/.
2          In the Joint Motion, defendant HII represents that it is "a third party administrator
3    for health insurance and related products." [Doc. No. 84, at p. 3.] HII maintains its
4    principal place of business in Florida and is incorporated in Delaware. [Doc. No. 84, at
5    p. 4.] "HII is not a resident of California." [Doc. No. 84, at p. 4.] Prior to the filing of
6    the parties' Joint Motion, plaintiff deposed two witnesses designated by HII pursuant to
7    Federal Rule of Civil Procedure 30(b)(6) on the topics of compliance and "sales for
 8   Donisi Jax, Inc. and Helping Hand Health Group, Inc." [Doc. No. 84, at p. 9.]
9                                             Discussion
10   I.     Timeliness.
11         The Scheduling Order filed in this case states that: "All discovery motions must be
12   filed within 45 days of the service of an objection, answer, or response which become the
13   the subject of dispute .... " [Doc. No. 66, at p. 2. See also Chambers' Rule V(A).] HII
14   has represented that it responded to plaintiffs discovery requests on July 16, 2018. [Doc.
15   No. 84-1, at p. 2.] As HII contends, the 45-day deadline expired on or about August 30,
16   2018. [Doc. No. 84, at p. 3.] The instant Joint Motion raising discovery disputes as to
17   HII's responses was not filed until September 4, 2108, after the August 30, 2018
18   deadline. [Doc. No. 84.] Accordingly, the Court finds that plaintiffs request for an order
19   compelling defendants to provide further responses to his discovery requests must be
20   DENIED as untimely.
21   II.    Meet and Confer Requirements.
22          Chambers' Rule V(B) states as follows: "Counsel must meet and confer on all
23   issues before contacting the Court. If counsel are located in the same district, the meet
24   and confer must be in person. If counsel are located in different districts, then telephone
25   or video conference may be used for meet and confer discussions. In no event will meet
26   and confer letters, facsimiles or emails satisfy this requirement." Chambers' Rule V(B).
27   Civil Local Rule 26.l(a) also states that: "The court will entertain no motion pursuant to
28   [the discovery rules] unless counsel will have previously met and conferred concerning
                                                    4
                                                                                   17cvl 127-WQH(KSC)
1 all disputed issues ...." CivLR 26.l(a). In addition, Federal Rule 37(a)(l) requires any
2    party filing a motion seeking an order compelling discovery to first meet and confer "in
3    good faith ...." Fed.R.Civ.P. 37(a)(l).
4          The meet and confer requirements contemplate "an informal conference" in which
5 the parties "present to each other the merits of their respective positions with the same
6    specificity with which they would briefthe discovery dispute." Wilson v. Aargon
7 Agency, Inc., 262 F.R.D. 561, 564 (D. Nev. 2010). To satisfy the meet and confer
 8   requirements, the moving party must "personally engage in two-way communication with
 9 the non-responding party to meaningfully discuss each contested discovery dispute in a
10   genuine effort to avoid judicial intervention. The consultation obligation promotes a
11   frank exchange between [the parties] to resolve issues by agreement or to at least narrow
12   and focus matters in controversy before judicial resolution is sought. To meet this
13   obligation, parties must treat the informal negotiation process as a substitute for, and not
14   simply a formalistic prerequisite to, judicial resolution of discovery disputes." Cung Le
15   v. Zuffa, LLC, 321F.R.D.636, 647 (D. Nev. 2017) (internal citations and quotations
16   omitted).
17         As noted above, HII responded to plaintiff's discovery requests on July 16, 2018.
18   [Doc. No. 84-1, at p. 2.] Based on the Declaration submitted by plaintiff's counsel with
19   the Joint Motion, a formal request to meet and confer was not made until August 20,
20   2018, just ten days before the meet and confer deadline was to expire on or about
21   August 30, 2018. [Doc. No. 84, at p. 3; Doc. No. 84-3, at p. 2.] Counsel for plaintiff and
22   HII each represented in a Declaration that they did meet and confer on August 27, 2018.
23   [Doc. No. 84-1, at p. 2; Doc. No. 84-3, at p. 2.] Apparently, after counsel met and
24   conferred on August 27, 2018, plaintiff's counsel sent defense counsel a letter that
25   included a proposed stipulation to extend the 45-day deadline for filing the Joint Motion
26   so that the parties could continue to meet and confer. According to plaintiff's counsel,
27 · however, Hll's counsel did not execute the proposed stipulation or respond to the letter.
28   Nor did the parties submit a proposed stipulation for an extension to the Court for
                                                   5
                                                                                  17cvll27-WQH(KSC)
1    consideration. Nonetheless, plaintiffs counsel represented in a Declaration submitted in
2    support of the Joint Motion that "meet and confer efforts continue." [Doc. No. 84-3, at
3    p. 2.]
4             Next, HII represented in the Joint Motion that the parties met and conferred on
5    August 26, 2018 [sic], but the discussion was limited by plaintiffs counsel to certain
6    interrogatories and document requests. As a result, it appears that the parties have not
7    met and conferred as to some of the disputed discovery requests included in the Joint
8    Motion. [Doc. No. 84, at p. 3.] In addition, there are other indications in the instant Joint
 9   Motion that counsel did not "meaningfully discuss each contested discovery dispute in a
10   genuine effort to avoid judicial intervention." Cung Lev. Zujfa, LLC, 321 F.R.D. at 647.
11            Document Request No. 7, for example, seeks "[a]ll documents which evidence any
12   recordings or other record[ s] of conversation[s] between [HII] and any person related to
13   the purchase of any insurance products from [various parties for the relevant time
14   period]" [Doc. No. 84, at p. 18.] HII objected to this request, in part, because it raises
15   "third-party privacy and HIPAA" issues. [Doc. No. 84, at p. 18.] In the Joint Motion,
16   plaintiff argues that: "The HIPAA objection lacks sufficient specificity for plaintiff to
17   determine what portions of the production would raise such issues, but indicated its
18   willingness to defendant to discuss narrowing the request to avoid legitimate HIPAA
19   issues." [Doc. No. 84, at p. 19 (emphasis added).] Since the allegations in the First
20   Amended Complaint relate to alleged telephone calls to consumers about the sale of
21   medical insurance plans, the potential for third party privacy issues is evident on the face
22   of the request. Although plaintiff expressed a willingness "to discuss" narrowing the
23   request, there is nothing to explain how plaintiff believes the request could be narrowed
24   to address third party privacy and HIPAA issues. As a result, HII could not provide a
25   meaningful response to plaintiffs offer to narrow the scope of the request. It is therefore
26   apparent that meet and confer efforts as to Document Request No. 7 are incomplete.
27            Based on the foregoing, this Court cannot conclude the parties satisfied the
28   obligation to meet and confer about every disputed issue before filing their discovery
                                                    6
                                                                                  17cvl 127-WQH(KSC)
1 motion with the Court. There, the Court finds that plaintiff's request for an order
2    compelling defendants to provide further responses to his discovery requests must be
3 DENIED for failure to fully satisfy the meet and confer requirements.
4 III.     Plaintiff's Discovery Requests.
5          Even ifthe parties' Joint Motion was timely filed and the parties satisfied the meet
6    and confer requirements, the Court would deny plaintiff's request for an order compelling
7    HU to provide further responses to the disputed discovery requests. First, as to some of
 8 the discovery requests included in the Joint Motion, there is no dispute for the Court to
 9 resolve at this time. For example, in response to Interrogatory No. 4, HU indicated it
10   considered the information requested to be confidential but also stated that it would
11   produce a responsive document once a confidentiality Protective Order was entered by
12   the Court. [Doc. No. 84, at p. 10.] Recently, the Court resolved the parties' dispute over
13   the terms of a confidentiality Protective Order [Doc. No. 99], and a Protective Order was
14   entered. [Doc. No. 100.] Therefore, by the time this Order is entered, HU should have
15   produced a document that is responsive to Interrogatory No. 4. [See Doc. No. 99, at p. 9
16   (requiring any party withholding documents or information from production in response
17   to another party's discovery requests while awaiting the entry of a confidentiality
18   Protective Order to produce any such documents or information within ten days).] As a
19   result, there is no dispute for the Court to resolve as to plaintiff's Interrogatory No. 4,
20   unless and until HU fails to produce a responsive document as agreed or ifHlI produces
21   the document as agreed but it is non-responsive. For this same reason, there is also no
22   dispute for the Court to resolve as to plaintiff's Request for Production No. 10. [Doc. No.
23   84, at pp. 20-22.]
24          Second, with the exception of Interrogatory No. 5 and Request for Production
25   No. 5, all of the discovery requests at issue in the Joint Motion are objectionable for at
26   least three reasons: (1) they are overly broad on their face; (2) they fail to meet the
27   reasonable particularity standard in Federal Rule of Civil Procedure 34(b)(1 )(A); and/or
28   (3) they do not appear to seek documents and information that meet the relevance
                                                     7
                                                                                   17cvll27-WQH(KSC)
1 standard of Federal Rule 26(b)(l). In this Court's view, HII responded to these requests
2    to the extent possible under the circumstances. The Court also notes that the problems
3 with these discovery requests are the same as or similar to those addressed by the Court
4    in a prior Order re Joint Motion for Determination Discovery Dispute regarding
5    interrogatories and document requests that plaintiff served on another defendant, Donisi
6    Jax, Inc. [Doc. No. 101.] Without further efforts by plaintiff to narrow the scope of the
 7 requests at issue in the current Joint Motion and to explain the relevance of the
 8   documents and information being sought, it is simply not possible for HII or the Court to
 9   determine what documents and information should be produced in response to plaintiffs
10   "sweeping," "all-encompassing" set of requests. See, e.g., Regan-Touhy v. Walgreen Co.,
11   526 F.3d at 649-650 (10th Cir. 2008) (indicating that "sweeping requests" should be
12   discouraged and that requests for production should be narrowly tailored "for production
13   of the fewest documents possible"); In re Asbestos Prod. Liab. Litig. (No. VI), 256 F.R.D.
14   151, 157 (E.D. Pa. 2009) (stating that "[a]ll-encompassing demands" do not meet the
15   particularity standard of Rule 34(b)(1 )(A)) and "do not allow a reasonable person to
16   ascertain which documents" should be produced).
17         Although plaintiff attempted to narrow the scope of some of the requests at issue,
18   there is much more work to be done in this regard, and many of the disputes raised in the
19   Joint Motion could and should be resolved during continued meet and confer efforts.
20   Particularly when a party stands on overly broad requests and does not make a reasonable
21   attempt to narrow them or to adequately explain the need for such a broad range of
22   documents and/or information, the Court will not "rewrite a party's discovery request[s]
23 . to obtain the optimum result for that party. That is counsel's job." Medicinova Inc. v.
24   Genzyme Corp., No. 14CV2513-L(KSC), 2017 WL 2829691, at 6 (S.D. Cal. June 29,
25   2017); Bartolome v. City and County ofHonolulu, WL 2736016, at 14 (D. Hawaii 2008).
26   See also Kilby v. CVS Pharmacy, Inc., No. 09CV2051-MMA(KSC), 2017 WL 1424322,
27   at 4 (S.D. Cal. Apr. 19, 2017); Sanchez Ritchie v. Sempra Energy, No. 10CV1513-
28   CAB(KSC), 2015 WL 12914435, at 3 (S.D. Cal. Mar. 30, 2015).
                                                  8
                                                                                17cvl 127-WQH(KSC)
 1         Third, with few exceptions, the Court was unable to determine whether the
 2   discovery being sought in response to the requests at issue are relevant to class-related
 3   issues. Most of the discovery requests at issue appear to be related to issues other than
 4   class certification. While it is true that discovery is not bifurcated under the Scheduling
 5   Order in this case [Doc. No. 66, at p. 1-2], the focus of discovery at this stage of the
 6   litigation is class-related discovery, and plaintiff should have time to pursue the type of
 7   discovery at issue in the Joint Motion after class certification issues are resolved.
 8   However, plaintiff must do so with narrowly tailored requests.
 9                                            Conclusion
10         Based on the foregoing, IT IS HEREBY ORDERED that plaintiff's request for an
11   order compelling defendant Health Insurance Innovations, Inc. (Hll) to provide further
12   responses to interrogatories and document requests is DENIED as untimely and for
13   failure to satisfy the meet and confer requirements. In addition, many of the discovery
14   requests at issue are overly broad on their face; fail to meet the reasonable particularity
15   standard in Federal Rule of Civil Procedure 34(b)(1 )(A); and/or do not appear to seek
16   documents and information that meet the relevance standard of Federal Rule 26(b)(l).
17         IT IS SO ORDERED.
18   Dated: November ?-{) , 2018
19                                                                                  ....   ,




20                                                Hon. K en S. Crawford
                                                  United States Magistrate Judge
21
22
23
24
25
26
27
28

                                                   9
                                                                                  17cvl 127-WQH(KSC)
